   4:20-cr-03081-JMG-CRZ Doc # 23 Filed: 02/12/21 Page 1 of 1 - Page ID # 46




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                               4:20CR3081

      vs.
                                                                ORDER
MICHAEL C. BECKER,

                    Defendants.


      Defendant has moved to continue the trial, (Filing No. 22), because Defendant
needs additional time to investigate this case and prepare for trial. The motion to
continue is unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 22), is granted.

      2)     The trial of this case is set to commence before the Honorable John M.
             Gerrard, Chief United States District Judge, in Courtroom 1, 100
             Centennial Mall North, United States Courthouse, Lincoln, Nebraska, at
             9:00 a.m. on April 26, 2021, or as soon thereafter as the case may be
             called, for a duration of four (4) trial days. Jury selection will be held at
             commencement of trial.

      3)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and as to all
             defendants, the additional time arising as a result of the granting of the
             motion, the time between today’s date and April 26, 2021, shall be
             deemed excludable time in any computation of time under the
             requirements of the Speedy Trial Act, because although counsel have
             been duly diligent, additional time is needed to adequately prepare this
             case for trial and failing to grant additional time might result in a
             miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to timely
             object to this order as provided under this court’s local rules will be
             deemed a waiver of any right to later claim the time should not have been
             excluded under the Speedy Trial Act.

      February 12, 2021.                        BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
